TREANOR, Circuit Judge
(dissenting).
I am of the opinion that the “place” in question was not “safe” within the requirements of the Wisconsin statute. The term “safe” is defined as “such freedom from danger to life, health, safety or welfare * * * [of] frequenters * * * as the nature of the employment, place of employment, or public building, will reasonably permit.” It is obvious that the type of construction of the bowling alley which left an open space between the floor and the return trough of the alley created a hazard, however slight, for bowlers. The nature of the place of employment reasonably permitted the avoidance of the hazard. In fact the danger could be. avoided by nailing a board over the open space; and the defendant did this prior to the trial. The “place” was not legally “safe” since it was not as free from danger to life and safety as the nature of the place reasonably permitted.
“The statute imposes an absolute duty to make the place as safe as the nature and place * * * will reasonably permit. * * * The statute is said * * * to impose a higher degree of care as to safety than the common-law rule and that the higher duty thus imposed is absolute.” Mullen v. Larson-Morgan, 212 Wis. 52, 57, 60, 249 N.W. 67, 69. In another decision the Supreme Court of Wisconsin points out that the statute has imposed a duty to keep a place as “free from danger as the nature of the employment will reasonably permit,” whereas, the common law duty was to keep a place reasonably safe. As stated by the Supreme Court of Wisconsin in Mullen v. Larson-Morgan, supra, the duty of the person responsible for the condition of the “place” to keep it as “free from danger as the nature of the employment will reasonably permit” is absolute.
The evidence respecting the condition of the bowling alley was sufficient to justify a finding that the method of its construction did not make it as “free from danger as the nature of the place” reasonably permitted.